Citation Nr: 1101982	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-43 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left shoulder and arm 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1943 to July 1943.  

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran did not indicate a hearing 
preference on his November 2009 VA Form 9.  The Veteran did not 
respond to a December 2010 letter from the RO, which stated that 
he had 90 days to ask to appear personally before the Board to 
give testimony concerning his appeal.  The Veteran's 
representative submitted statements in support of the appeal in 
November and December 2010 and did not refer to any hearing 
request.  As no communication from the Veteran with regard to a 
hearing has been received, the Board determines that the Veteran 
has no desire for a hearing. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not demonstrate a 
current diagnosis of a left arm or shoulder disorder.  


CONCLUSION OF LAW

A left arm or shoulder disorder was not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in July 2008.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The RO sent a 
similar notice letter in September 2008.  
   
In the letters dated in July and September 2008, the RO also 
informed the Veteran that when service connection is granted, a 
disability rating and effective date of the award is assigned.  
The RO explained how the disability rating and effective date are 
determined.  The Board finds that in issuing these letters, the 
RO has satisfied the requirements of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, VA medical center (VAMC) 
treatment records, and private treatment records, including those 
from Bond Clinic and Phelps County Regional Hospital.  The Board 
notes that the Veteran is in receipt of disability benefits from 
the Social Security Administration (SSA).  The record shows that 
the disability onset date was in March 1981.  The Veteran has not 
contended that his SSA records contain any information relevant 
to his current claim.  Since the onset of the disability in 
question occurred nearly 40 years after his separation from 
service, and he has not claimed that these records are relevant 
to his current claim, the Board finds that a remand to obtain SSA 
records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317, 
1321 (2010) (there is no duty to obtain SSA records when there is 
no evidence that they are relevant).   

The Board notes that the Veteran did not undergo a VA examination 
in relation to the claim on appeal.  The Board's duty to assist 
requires obtaining a medical examination in certain 
circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duty 
to obtain a medical examination arises only if, among other 
things, the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during an 
applicable presumptive period.  Id.  Whether the veteran suffered 
an event, injury, or disease in service a determination that the 
Board must make.  McLendon, 20 Vet. App. 79, 82 (2006).  For 
reasons cited more fully below, there is no credible evidence of 
an in service injury, event or disease in relation to the 
Veteran's left arm and shoulder.  As such, the duty to provide a 
medical examination did not arise.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he has a left shoulder disorder as a 
result of firing a gun in service with improper form.  He also 
believes that his shoulder disorder is due to backpack straps 
rubbing against his shoulder in service.  In his April 2009 
notice of disagreement, the Veteran stated that he was left-
handed, which made it very painful to fire a rifle in service.  

Service treatment records are completely negative for complaints 
or treatment relating to the left arm and shoulder.  A 
Certificate of Disability for Discharge does not reference the 
Veteran's upper extremities.  

Private treatment records from Dr. Dreyer show that the Veteran 
had a small chip of the left elbow in July 1962.  The physician 
told him to leave it alone.  In June 1963, the Veteran sought 
treatment after a motor vehicle accident, and several small 
abrasions of the left elbow were noted.  In September 1971, the 
Veteran reported a swollen and painful left hand.  In February 
1980, the Veteran reported pain in his shoulders after a motor 
vehicle accident.  

Private treatment records from Phelps County Regional Hospital 
show that, in May 2007, the Veteran reported numbness and 
weakness of the left side; a whole body bone scan did not reveal 
any left arm or shoulder findings.  

A May 2008 VAMC note shows that the Veteran complained of left 
bicep pain due to leaning on his walker.  

Having carefully reviewed the record, the Board has determined 
that service connection is not warranted for the claimed left 
shoulder and arm disability.  There is no evidence that the 
Veteran sustained any left arm or shoulder injury in service or 
within an applicable presumptive period.  The record is silent 
until nearly 20 years after service, when there was one notation 
of an elbow chip.  No diagnosis resulted, and no medical evidence 
linked this elbow chip to service.  

The evidence of record does not show any current treatment of or 
a diagnosis pertaining to the Veteran's left arm and shoulder.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The Board has considered the Veteran's statements concerning the 
etiology of his claimed left arm and shoulder disorder.  The 
Veteran is certainly competent to report the onset of symptoms 
and the circumstances surrounding such.  However, the Board finds 
that the Veteran is not competent to state whether the claimed 
left arm and shoulder disorder is related to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  The 
Board finds that the etiology of the claimed disorder is too 
complex a medical question to lend itself to the opinion of a 
layperson.  

In light of the above discussion, the Board must conclude that 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a left arm and shoulder 
disorder, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


ORDER

Entitlement to service connection for a left shoulder and arm 
disorder is denied.  




____________________________________________
J. K.  BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


